Citation Nr: 0901911	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection postoperative carcinoma of 
the base of the tongue, to include as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to July 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO denied 
the veteran's claim for service connection for postoperative 
carcinoma of the base of the tongue (claimed as throat cancer 
from Agent Orange, radical neck surgery, radiation, 
chemotherapy, PEG tube inserted into stomach, endoscopy with 
problems, speech therapy, and infectious disease spec.).  In 
September 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2006, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2006.

In January 2009, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008). 

The Board notes that the claim for service connection for 
post-operative carcinoma of the base of the tongue was last 
adjudicated in a May 2007 supplemental SOC (SSOC). Additional 
medical evidence regarding the veteran's claim for service 
connection for peripheral neuropathy was associated with the 
claims file after issuance of the May 2007 SSOC.  This 
evidence includes a June 2003 letter from the veteran to his 
neurologist informing him of his diagnosis of cancer, and a 
copy of a May 2003 CT scan of the neck.  However, as the May 
2003 CT scan and the veteran's diagnosis of cancer were 
previously considered by the RO, these records are cumulative 
of medical evidence previously considered.  Thus, remand for 
issuance of a new SSOC reflecting consideration of this 
additional evidence is not required.  See 38 C.F.R. § 19.31, 
19.37 (2008).

In addition, in December 2008, after certification of the 
appeal to the Board, the veteran's friend indicated via e-
mail to VA that he believed that the veteran's tongue cancer 
was caused by Agent Orange exposure in Vietnam.  As lay 
assertions that the veteran's tongue cancer is related to in-
service herbicide exposure, were of record and considered by 
the RO in the May 2007 SSOC, this e-mail is cumulative and 
not pertinent to the disposition of the appeal.  Thus, while 
the December 2008 e-mail was not accompanied by a signed 
waiver of RO consideration of the evidence, a remand of this 
matter for such consideration is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2008).

As a final preliminary matter, the Board notes that, in 
August 1977, the veteran filed a claim for deafness in the 
left ear.  The Board further notes that, in a December 1970 
rating decision, the RO had previously granted service 
connection for deafness, high tone only, with tinnitus.  A 
September 1977 letter from the RO asked the veteran to submit 
evidence to show that his service-connected disability was 
worse; however, the veteran did not respond to this letter.  
It does not appear that the August 1077 claim for an 
increased rating for deafness has yet been addressed by the 
RO.  As such, this matter is not properly before the Board, 
and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides during service, carcinoma of the tongue is not 
among the disabilities recognized by VA as etiologically 
related to herbicide exposure.  

3.  Carcinoma of the tongue was not shown in service or for 
many years thereafter, and there is no persuasive medical 
evidence or opinion of a medical relationship, or nexus, 
between carcinoma of the tongue and service, to include any 
herbicide exposure therein.


CONCLUSION OF LAW

The criteria for service connection for postoperative 
carcinoma of the base of the tongue, to include as due to 
herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate his claim for service 
connection for throat cancer, residuals of 
radiation/chemotherapy, radical neck surgery, PEG tube 
inserted into stomach, endoscope with complications, and 
speech therapy, to include as due to herbicide exposure, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The August 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the June 2005 letter.  A March 2006 letter 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the March 
2006 letter, and opportunity for the veteran to respond, the 
May 2006 SOC and May 2007 SSOC reflect readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, and VA and private treatment records.  
Also of record and considered in connection with the appeal 
are various statements submitted by the veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board has considered the fact that the veteran has 
identified several private physicians who have treated him; 
however, not all of these records of treatment have been 
associated with the claims file.  In the June 2005 VCAA 
letter, the RO informed the veteran that VA would request 
medical records for him, and that he should complete and 
return an enclosed VA Form 21-4142 Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA)).  The letter specifically stated that the veteran 
should submit a separate form for each healthcare provider.  
In September 2005, the veteran filed a single VA Form 21-
4142.  In the space provided to list the names and addresses 
of the source of information, the veteran stated "Please See 
Attached Document."  In an attached document, he listed 21 
healthcare providers.  In a September 2005 letter, the RO 
informed the veteran that his VA Form 21-4142 had been 
received, that the August 2005 rating decision included a 
list of the evidence considered, and that, if there was 
additional medical evidence he wanted VA to request, he would 
have to submit a separate release for each healthcare 
provider.  Along with this letter, the RO provided the 
veteran with 21 VA Forms 21-4142.  Of the 21 healthcare 
providers identified in September 2005, the veteran submitted 
VA Forms 21-4142 for three providers:  Dr. Song, Dr. Weiner, 
and Dr. Wise.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. § 
5103A(b), (c).  As the veteran has not provided sufficient 
information for VA to request the records of treatment from 
the private healthcare providers identified in September 
2005, with the exception of Dr. Song, Dr. Weiner, and Dr. 
Wise, the Board finds that VA has fulfilled the duty to 
assist in attempting to obtain these records.  See 38 
U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)(i).

Moreover, the Board points out that the veteran himself 
stated in an October 2005 letter accompanying his VA Form 21-
4142 for Dr. Song that it was Dr. Song who suggested that his 
tongue cancer might be related to Agent Orange.  As will be 
discussed below, the service connection claim is being denied 
because there is no medical evidence of a nexus between 
carcinoma of the tongue and military service, to include 
presumed herbicide exposure.  As the veteran's own statement 
indicates that the only records of treatment which include an 
opinion regarding a relationship between tongue cancer and 
herbicide exposure-the very matter on which this case 
turns-are from Dr. Song, a remand to obtain records from 
other private physicians would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In regard to records from Dr. Song, the Board notes that, in 
his October 2005 VA Form 21-4142, the veteran stated that Dr. 
Song treated him in August and September 2003.  He provided 
this physician's address at Walter Reed Army Medical Center; 
however, in the comments section of this form, he reported 
that Dr. Song had treated him at Inova Fairfax Hospital.  The 
RO did not make a request to Dr. Song at Walter Reed for 
these records; however, as the veteran himself stated, Dr. 
Song did not treat him at that facility, but rather, at Inova 
Fairfax Hospital.  

Moreover, the Board points out that records of treatment from 
Inova Fairfax Hospital were submitted by the veteran in May 
2005.  In his February 2005 release to Inova Fairfax 
Hospital, the veteran requested records of treatment from 
July 2, 2003 and August 18 or 19, 2003.  However, the 150 
pages of records provided by the hospital include more than 
those 3 dates of treatment.  Rather, the records reflect 
treatment from June 2003 to August 2004.  Moreover, October 
and November 2003 records of treatment from Dr. Song at Inova 
Fairfax Hospital have been associated with the claims file.  
While no records of treatment by Dr. Song in August and 
September 2003 have been associated with the claims file, 
based on the foregoing, the Board finds that remand to 
attempt to obtain August and September 2003 records of 
treatment from Dr. Song would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. 
App. at 546.  

The Board also acknowledges the request of the veteran's 
representative that the veteran be scheduled for a VA 
examination to evaluate the relationship between carcinoma of 
the tongue and herbicide exposure.  The Board emphasizes, 
however, that the claim is one for service connection.  In 
this case, there is no medical evidence of record whatsoever 
to support the claim, particularly on the matter of whether 
the veteran has carcinoma of the tongue that is related to 
in-service herbicide exposure, as alleged.  As the current 
record does not reflect even a prima facie claim for service 
connection for the claimed disability, VA has no obligation 
to obtain any medical opinion commenting upon the etiology of 
the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The veteran has consistently asserted that his cancer of the 
base of the tongue is due to exposure to Agent Orange in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2008). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

Initially, the Board notes, as indicated below, that private 
treatment records reflect that the veteran was diagnosed with 
squamous cell carcinoma of the left tongue base in 2003.  In 
this regard, a May 2003 CT scan of the neck revealed two left 
irregular chain nodes with low density centers suspicious for 
necrosis and metastatic disease.  The veteran underwent fine 
needle aspiration of two of the largest left cervical lymph 
nodes in June 2003, which revealed metastatic carcinoma.  
Later in June 2003, the veteran underwent positron-emission 
tomography (PET) of the head and neck, which revealed focal 
abnormalities in the head and neck most consistent with a 
primary tumor involving the left base of the tongue.  There 
was evidence of metastatic disease to the cervical lymph 
nodes in the left neck as well as the left lingular and 
palatine tonsils.  In July 2003, laryngoscopy and left 
modified neck dissection was performed.  The postoperative 
diagnosis was small-cell carcinoma, left base of tongue with 
left neck metastatic disease.  Left tongue base biopsy 
revealed squamous cell carcinoma.  The veteran underwent 
radiation and chemotherapy.  A percutaneous endoscopic 
gastrostomy (PEG) tube was placed in August 2003.  The 
impression on PET/CT scan in October 2004 was no PET/CT scan 
evidence of persistent or recurrent head and neck cancer.     

A June 2005 response from the National Personnel Records 
Center (NPRC) reflects that the veteran served in the 
Republic of Vietnam from February 1963 to February 1964.  
Thus, the veteran is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  However, carcinoma of the tongue is 
not among the disabilities recognized by VA as associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2008).  
Hence, presumptive service connection for postoperative 
carcinoma of the tongue, based on the veteran's presumed 
herbicide exposure, is not warranted.  
 
Notwithstanding the presumption, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.  However, after a full review of the record, 
including the medical evidence and statements made by and on 
the veteran's behalf, the Board finds that the record simply 
does not establish that there exists a medical relationship 
between postoperative carcinoma of the tongue and any 
presumed herbicide exposure.

In this case, there is no evidence of any complaints, 
findings, or diagnosis of cancer of the tongue in service or 
for over 35 years after separation from service.  The first 
medical evidence regarding cancer of the tongue is the May 
2003 CT scan of the neck.   

Because the veteran's carcinoma of the tongue was not 
medically shown to have manifested to a compensable degree 
within the first post service year, there is no rebuttable 
presumption of service incurrence afforded to certain chronic 
diseases, to include malignant tumors.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board 
also points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Moreover, there is no competent evidence or opinion even 
suggesting a medical nexus between carcinoma of the tongue 
and the veteran's service, to include presumed in-service 
herbicide exposure.  

The Board acknowledges that, in the VA Form 21-4142 received 
in October 2005, the veteran asserted that Dr. Song, who had 
treated him at Inova Fairfax Hospital in August and September 
2003, had suggested that his tongue cancer was related to 
exposure to Agent Orange in Vietnam.  In his October 2005 
letter accompanying the VA Form 21-4142, the veteran 
specifically stated that Dr. Song was, "the one that 
suggested that my tongue Cancer might be related to Agent 
Orange."  

However, the Board's review of the records of treatment from 
Inova Fairfax Hospital, including October and November 2003 
records of treatment from Dr. Song, reflect that no such 
opinion has been recorded.  As such, the veteran's 
unsupported assertion of what a doctor allegedly told him 
does not, in and of itself, constitute medical evidence of 
the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Moreover, even if Dr. Song had opined that the 
veteran's tongue cancer might be related to Agent Orange 
exposure, such opinion would only suggest the possibility of 
a relationship between the presumed herbicide exposure and 
tongue cancer.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
medical nexus).  Therefore, such a medical opinion would not 
provide persuasive support for the claim.  

In short, there is no medical evidence or opinion currently 
of record that supports the veteran's claim that his 
postoperative carcinoma of the tongue is related to service, 
to include presumed in-service herbicide exposure. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the veteran's and his 
representative's and friend's written assertions.  In this 
regard, the Board notes that, in a December 2008 e-mail, the 
veteran's friend stated that he believed that there was good 
reason to believe that the veteran's cancer was cause by 
contact with Agent Orange in Vietnam; however, none of this 
evidence provides a basis for allowance of the claim.  As the 
veteran and his representative and friend are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter, such as an opinion as 
to etiology of such a disability.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for postoperative carcinoma of the tongue, 
to include as due to herbicide exposure, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection postoperative carcinoma of the base of the 
tongue, to include as due to herbicide exposure, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


